Order entered September 30, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-22-00845-CR

                    EX PARTE NICHOLAS TULLETT

             On Appeal from the County Criminal Court No. 3
                          Dallas County, Texas
                  Trial Court Cause No. MC22A0578

                                   ORDER

     Before the Court is the September 29, 2022 request of court reporter Pamela

A. Durke-Sweeney for an extension of time to file the reporter’s record. We

GRANT the request and ORDER the reporter’s record filed by October 31, 2022.


                                          /s/   DENNISE GARCIA
                                                JUSTICE